DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not describe the base bar being elongated or the length of the base bar and therefore the base bar being “elongated” is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "prolong" in claim 1 is a relative term which renders the claim indefinite.  The term "prolong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenhausen (U.S. Patent No. 5,772,264) in view of Elrod et al. (U.S. Patent No. 3,844,597) and Wright (U.S. Application Publication No. 2016/0083186).
Bettenhausen discloses a refuse container comprising: a container (10) having s lid, a latching handle comprising: a base bar (16, the base bar is elongated compared to plate 20) positioned on an edge of a lid (12) of a container (10), wherein the base bar is mounted to the edge of the lid via at least two fasteners (46) on both ends of the base bar in vertical axis; a handle (14), wherein the handle is connected perpendicularly to the base bar; wherein, the handle latches into surface (36) of the container to which the base bar is attached, wherein a self-latching and unlatching of the handle with respect to the surface of the container is achieved by using a force, wherein the force for self- latching and unlatching is gravity (col. 1, lines 30-38), and wherein the handle has U-shaped design (at 44) leading a knuckle latching action under gravity.
Bettenhausen fails to teach wherein the base bar is mounted above the edge of the lid, and a skirt around a perimeter of an open top of the container, wherein the handle attaches directly to the skirt of the container.
Elrod teaches that it is known in the art to mount a latch above a lid edge (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base bar to be mounted above the lid edge, as taught by Elrod, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Wright teaches that it is known in the art to manufacture a refuse container with a skirt (112) around a perimeter of an open top of the container, and a handle can latch onto the skirt by gravity (Abstract, Figs. 1A, 2, 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a skirt that the handle could attach directly to, in order to reduce the amount of parts on the container and since such a modification would be a substitution of one known element for another to achieve the same result.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the drawings provide support for the size of the base bar. When a reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  The specification does not set forth the scale or the size of the components and therefor the limitation was not present in the original disclosure.
Regarding applicant’s argument that Bettenhausen does not teach a U-shape, the examiner maintains that the reference teaches a U-shape to the same degree claimed by applicant. See Bettenhausen Fig. 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733